REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the roller tappet of claim 1, the inclusion of:
“wherein the first ring area is fixed to the second ring area via two longitudinal struts” was not found.
In the tappet of claim 14 and 20, the inclusion of:
“wherein the first ring area is fixed to the second ring area via at least one longitudinal strut” was not found.
The prior art of Abrahamson (US 2017/0299037) teaches a roller tappet for a fuel pump comprising a guide housing and a support body configured to receive a pin of a roller at a first end and receive a pump piston at a second end.  The prior art, however, does not fairly teach or suggest a guide body comprised of a drive-side section axially spaced from an output-side section, a support body comprising a first ring area fixed to the drive-side section so as to receive a pin of a roller, and a second ring area fixed to the output-side section so as to receive a pump piston, the first and second ring areas connected to each other via two longitudinal struts as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746